Citation Nr: 1311376	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO. 08-36 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert A. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 30 percent rating effective from September 7, 2007. The Veteran disagreed with the initial rating awarding the 30 percent rating for PTSD and the issue was appealed to the Board. 

In a December 2011 decision, the Board denied the Veteran's claim for an initial rating in excess of 30 percent for PTSD. 

The Veteran then appealed his claim to the U. S. Court of Appeals for Veterans Claims (Court). In a July 2012 order, granting a Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with the instructions in the joint motion. The Joint Motion indicated that that portion of the Board denial of a rating in excess of 30 percent for PTSD should remain undisturbed, and the derivative TDIU claim should be considered by the Board. Therefore the issue before the Board is entitlement to a TDIU. 

In February 2013, additional evidence was submitted by the Veteran's attorney who also waived the right to have the RO initially consider it. 38 C.F.R. § 20.1304(c) (2012). 

In compliance with the parties' instructions for adjudication of TDIU, and for due process purposes, the Board is remanding that claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In the July 2012 Joint Motion, the parties stated that the Board's December 2011 decision denying a rating in excess of 30 percent for PTSD was to remain undisturbed. The parties agreed that the Board had not adjudicated a TDIU claim which was raised as part of Veteran's claim for a higher rating for his service connected PTSD. He had mentioned his unemployability in his May 2008 notice of disagreement. 

TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2012). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Here, the Veteran had claimed entitlement to an increased rating for his service-connected PTSD and stated that he was unable to work. Therefore, under Roberson, an informal claim for TDIU has been raised.

In February 2013, the Veteran's attorney submitted numerous recent VA records; including a November 2012 VA compensation examination report regarding the Veteran's service connected Parkinson's disease. The examiner found that the Veteran would not be able to secure and maintain substantially gainful employment primarily due his Parkinson's condition. Other earlier VA records report the Veteran's unemployability due to Parkinson's disease. In a February 2013 statement, his attorney asserts that as a result of these later VA clinical findings, there is now sufficient evidence to grant the Veteran's claim for TDIU. The Veteran initially filed his service connection claim on September 7, 2007. As noted above, the claim for entitlement to a TDIU is derivative of the increased-rating claim, not a separate claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the Veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran has nine service connected disabilities. Although his combined rating was 70 percent since October 1, 2008 and 80 percent since January 6, 2009, his most severe disabilities are evaluated as 30 percent disabling. Therefore the threshold set forth in 38 C.F.R. § 4.16(a) is not met. 

Further, VA administrative records in a temporary file, apparently not previously associated with the claims folder, show that in an April 2008 rating decision the RO granted service connection for Parkinson's disease rated as 30 percent disabling. At that time, the Veteran was also awarded special monthly compensation (SMC) on account of being housebound, under 38 U.S.C.A. § 1114, § (s) S-1 and 38 C.F.R. § 3.350(i). This was due to his service connected status post right knee arthroplasty and additional service connected disabilities, rated as 100 percent disabling effective from September 1, 2007 to October 1, 2008. The 100 percent rating was during pendency of his initial increased rating for PTSD claim. 

All cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation. § 4.16(b). The Board must therefore determine whether the Veteran is unemployable due to his service-connected disabilities. The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services. 

For the reasons discussed below, a remand for referral to consider an extraschedular evaluation s not warranted. VA clinical records from late 2011 indicate that the Veteran was unemployable solely due to his service connected Parkinson's disease. Further, an examiner noted at the Veteran's November 2012 VA examination that the Veteran's Parkinson's disease made him unable to secure and maintain substantially gainful employment because he had difficulty speaking. This made telephone work impossible. He was also unable to adequately perform physical or sedentary work due to tremors and balance problems caused by Parkinson's disease. The examiner noted that the Veteran's other service connected disabilities impacted his ability to work. Lastly, in January 2012, a memorandum was placed in his claims file noting that the Veteran's VA health care provider found in December 2011 that the Veteran was unemployable due to his Parkinson's disease. This evidence indicates that the Veteran's service connected Parkinson's disease prevents him from securing or maintaining substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1. After undertaking any additional development deemed necessary, readjudicate the issue on appeal. The RO must consider all of the evidence of record and re-adjudicate the appellant's claim for TDIU. 

For any portion of the appeal period where the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, readjudication MUST include referral of the appellant's TDIU claim to the Director, Compensation Service, for extraschedular consideration. See 38 C.F.R. §4.16(b) (2012). 

2. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


